People v Credle (2019 NY Slip Op 05082)





People v Credle


2019 NY Slip Op 05082


Decided on June 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2019

Gische, J.P., Tom, Kapnick, Kern, Moulton, JJ.


9713 2601/15

[*1]The People of the State of New York, Respondent,
vKenneth Credle, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Nicolas Duque Franco of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Miriam R. Best, J.), rendered September 7, 2017, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the fourth degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Bryant, 28 NY3d 1094 [2016]). The waiver of the right to appeal includes a waiver of the right to challenge any ruling on a suppression motion (People v Marrero, 40 AD3d 321 [1st Dept 2007], lv denied 9 NY3d 867 [2007]). Regardless of whether defendant made a valid waiver of his right to appeal, we find that the court properly denied his suppression motion. There is
no basis for disturbing the court's credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2019
CLERK